Citation Nr: 0117061	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-23 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for chronic depression.  

2.  Entitlement to an increased disability evaluation for 
dermatitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran had active service from October 1954 to September 
1957.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for depression; denied the 
claim; and denied her claim for an increased disability 
evaluation for her service-connected dermatitis.  In December 
1999, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In January 2001, 
the Board remanded the veteran's claims to the RO so that she 
could be afforded a video hearing before a Member of the 
Board.  

The veteran was scheduled for the requested hearing.  A May 
2001 notation in the record reflects that the veteran failed 
to report for the scheduled hearing.  The veteran is 
represented in this appeal by the American Legion.  

The veteran may have submitted informal claims of entitlement 
to service connection for a stomach disorder, a headache 
disorder, and a weight disorder.  It appears that the RO has 
not had an opportunity to act upon the claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Member of the Board cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, she has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


FINDING OF FACT

Chronic major depression was initially manifested during 
active service.  


CONCLUSION OF LAW

Chronic major depression was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.303(d) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of service connection for chronic 
depression, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The veteran has been advised 
by the statement of the case of the evidence that would be 
necessary for her to substantiate her claim.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

A September 1956 Air Force treatment record indicates that 
the veteran reported feeling very nervous and "half alive."  
Treating Air Force medical personnel noted that the veteran 
had many problems.  An impression of "ATS" was advanced.  
At her September 1957 physical examination for service 
separation, the veteran was found to exhibit no psychiatric 
abnormalities.  

A September 1978 evaluation from Lewis C. Sharman, M.D., 
conveys that the veteran was diagnosed with a depressive 
reaction.  A December 1990 evaluation from Allie C. Boyd, 
M.D., relates that the veteran presented a history of 
depression since the 1950's.  The veteran was diagnosed with 
chronic dysthymia.  

An August 1996 VA treatment record states that the veteran 
was nervous and "tottery."  An August 1998 VA psychological 
evaluation notes that the veteran reported that she had 
initially experienced depression during active service; first 
sought treatment for depression when she was approximately 50 
years old; and retired from her position as a dietitian in 
1979 due to depression and arthritis.  
A March 1999 VA psychiatric evaluation states that the 
veteran initially manifested chronic depression during active 
service.  The VA psychiatrist advanced an impression of 
recurrent major depression.  The doctor opined that the 
veteran's service-connected dermatitis was a manifestation of 
her chronic depression.  

At a June 1999 VA examination for compensation purposes, the 
veteran reported that she had felt "half alive" and without 
incentive during active service.  She believed that she had 
been depressed while in the military.  The examiner observed 
that the veteran's claims file was not available for review.  
The veteran was diagnosed with chronic major depression.  At 
the December 1999 hearing on appeal, the veteran reiterated 
that she had been depressed during active service and was 
initially treated for depression in 1979.  

An October 2000 VA psychiatric evaluation relates that the 
veteran's service medical records had been reviewed.  The 
physician commented that the veteran's "skin condition for 
which she is service-connected is related to her depression 
which started in the service."  The veteran was diagnosed 
with recurrent depression.  A November 2000 VA psychiatric 
treatment record notes that the veteran was diagnosed with 
recurrent major depression "dating from active military duty 
as per review of medical progress notes from that time."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records reflect that she 
presented complaints of nervousness and feeling "half 
alive."  Treating VA psychiatrists have concluded that the 
veteran's inservice complaints and service-connected 
dermatitis were manifestations of her current chronic major 
depression.  In the absence of any objective evidence to the 
contrary, the Board concludes that service connection is now 
warranted for chronic major depression.  38 C.F.R. § 3.303(d) 
(2000).  




ORDER

Service connection for chronic major depression is granted.


REMAND

The veteran asserts on appeal that the record supports 
assignment of an increased evaluation for her 
service-connected dermatitis.  A March 1999 written statement 
from Michael L. Johnson, M.D., states that he had treated the 
veteran for various dermatological problems over the 
preceding fifteen years.  The report of the June 1999 VA 
dermatological examination for compensation purposes notes 
that the veteran's skin disorder was being treated at the 
Tuscaloosa, Alabama, VA Medical Center.  At the hearing on 
appeal, the veteran testified that she received ongoing 
dermatological treatment from Dr. Johnson.  

Clinical documentation of the cited treatment has not been 
incorporated into the record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The report of the June 1999 VA examination for compensation 
purposes notes that the veteran's dermatitis was essentially 
asymptomatic.  At the hearing on appeal, the veteran advanced 
that her skin disorder was currently symptomatic.  The Court 
has clarified that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA examination would be helpful in 
properly evaluating the veteran's dermatitis.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate her 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
veteran's claim for an increased evaluation has not been 
considered under the amended statutes.  Therefore, the claim 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of her service-connected 
dermatitis including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Michael L. Johnson, M.D., 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after April 1998, including that provided 
at the Tuscaloosa, Alabama, VA Medical 
Center, be forwarded for incorporation 
into the record.  

3.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and severity of her 
service-connected dermatitis.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The claims file must 
be made available to the examiner for 
review.  The examination report should 
reflect that such a review was conducted.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

5.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for her dermatitis.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

 

